USCA11 Case: 20-14792      Date Filed: 10/14/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14792
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NELSON SUAREZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:19-cr-00544-TPB-TGW-7
                   ____________________
USCA11 Case: 20-14792         Date Filed: 10/14/2021      Page: 2 of 4




2                       Opinion of the Court                  20-14792


Before WILLIAM PRYOR, Chief Judge, JORDAN, and NEWSOM, Circuit
Judges.
PER CURIAM:
        Nelson Suarez appeals his convictions and sentence for con-
spiring to possess and for possessing with intent to distribute five
or more kilograms of cocaine while aboard a vessel subject to the
jurisdiction of the United States. 46 U.S.C. §§ 70503(a), 70506(a)-
(b); 21 U.S.C. § 960(b)(1)(B)(ii); 18 U.S.C. § 2. Suarez argues that the
district court lacked jurisdiction to convict him under the Maritime
Drug Law Enforcement Act and that the district court failed to
elicit objections after imposing his sentence. We affirm.
       Suarez argues that the Maritime Drug Act is unconstitu-
tional, but he acknowledges that his arguments are foreclosed by
our precedents. Suarez argues that the power of Congress to pun-
ish maritime felonies does not extend to drug trafficking offenses
that lack a nexus to the United States, but “we have repeatedly held
that Congress has the power, under the Felonies Clause, to pro-
scribe drug trafficking on the high seas,” United States v. Campbell,
743 F.3d 802, 812 (11th Cir. 2014); see United States v. Cabezas-
Montano, 949 F.3d 567, 587 (11th Cir.), cert. denied, 141 S. Ct. 814
(2020); United States v. Cruickshank, 837 F.3d 1182, 1187–88 (11th
Cir. 2016). Suarez also argues that the district court could not exer-
cise jurisdiction over an offense committed aboard a Venezulan
vessel without proof of a domestic nexus, but in Campbell we held
that “the conduct proscribed by the Act need not have a nexus to
USCA11 Case: 20-14792         Date Filed: 10/14/2021    Page: 3 of 4




20-14792               Opinion of the Court                         3

the United States because universal and protective principles sup-
port its extraterritorial reach,” 743 F.3d at 810. We are bound by
these precedents “unless and until [they are] overruled by [this
Court] sitting en banc or by the Supreme Court.” Cruickshank, 837
F.3d at 1187.
        Suarez argues that he was denied an opportunity to object
to his sentence, but we disagree. “[A]fter imposing a sentence, the
district court must give the parties an opportunity to object to [its]
ultimate findings of fact, conclusions of law, and the manner in
which the sentence is pronounced, and must elicit a full articulation
of the grounds upon which any objection is based.” United States
v. Campbell, 473 F.3d 1345, 1347 (11th Cir. 2007). We held in
United States v. Ramsdale that the district court satisfied the objec-
tion and elicitation requirement by asking if there was “anything
else . . . necessary in this resentencing,” and defense counsel re-
sponded with an objection, which established that he understood
the district court was eliciting objections. 179 F.3d 1320, 1324 & n.3
(11th Cir. 1999).
       The record establishes that the district court elicited objec-
tions and the parties understood that they could make objections.
After the district court announced Suarez’s sentence, it asked, “An-
ything else we need to do on this?” The prosecutor stated that he
had “no objection to the sentence” and reminded the district court
to advise Suarez of his appellate rights. Defense counsel requested
that the district court send Suarez to either “Coleman or McRae”
for specific “educational opportunities” and reasserted his
USCA11 Case: 20-14792         Date Filed: 10/14/2021     Page: 4 of 4




4                       Opinion of the Court                 20-14792

objection to lack of jurisdiction under the Maritime Act “for pur-
poses of appeal.” But defense counsel made no objection to the sen-
tence.
       Suarez likens his situation to United States v. Louissant,
where the district court “did not elicit objections at all” when it im-
posed sentence, announced a recess, and responded “yes” to de-
fense counsel’s request to preserve an objection. 558 F. App’x 893,
895 (11th Cir. 2014). But the record establishes that the district
court provided Suarez, and he understood that he had, an oppor-
tunity to object to his sentence.
       We AFFIRM Suarez’s convictions and sentence.